DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
This action is responsive to the following communications: the application filed July 6, 2020 and the Response to Restriction Requirement filed January 26, 2022.

Claims 1-10 are pending in the application.  Claims 1-5 and 9-10 are withdrawn as they are directed to non-elected inventions.  Claim 6 is an independent claim.

Election/Restrictions
Applicant’s election without traverse of Group II, claims 6-8, in the reply filed on January 26, 2022 is acknowledged.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 7-8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claims 7-8, claims 7-8 recite the limitation “…and applied for Micro LED [display (claim 6) or displayed (claim 7)] mass transfer…”  It is unclear what is mass transferred and if it is a required step in claims 7 and 8, or if it is an intended use of the methods of claims 7 and 8.  Furthermore, the term “mass” is a relative term that renders the claim indefinite. The term “mass” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear how much transfer is required for such transfer to be “mass” transfer.  Clarification and correction are required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 6-8 are rejected under 35 U.S.C. 102(a)(2) as anticipated by U.S. Published Patent Application No. 20200335484 A1 to Bono et al. (referred to hereafter as “Bono”).

Regarding claim 6, Bono teaches a manufacturing method of an LED chip structure which comprises a substrate {111}, a light emitting unit {176} coupled to the substrate, a passivation layer {178/178’}, an ohmic contact layer {180}, and a metal layer {113/116/159} disposed at the junction of the light emitting unit {176} and the substrate {111}, the passivation layer {178/178’} being disposed around a periphery of the light emitting unit {176} and coupled to the metal layer {113/116/159}, the ohmic contact layer {180} covering the passivation layer {178/178’} and being coupled to the light emitting unit {176}, the method comprising steps of: S1: preparing an epitaxial structure {150/151; Figure 1A}; S2: setting a bonding layer {159; Figure 1B} onto the epitaxial structure to manufacture an epitaxial material having the bonding layer; S3: transferring the epitaxial material {150/151} of S2 to a target substrate {110}, and bonding the epitaxial material {150/151} with the target substrate to form a bonding material {Figure Regarding claim 7 (that depends from claim 6), Bono teaches (applied for Micro LED displayed mass transfer) that the epitaxial structure {150/151} comprises a sapphire substrate {151; “sapphire” (paragraph [0052])}, a buffer layer {“a stack of one or a plurality of buffer layers (not shown) my form an interface between support substrate 151 and gallium nitride layer 153” (paragraph [0052]} and an LED epitaxial layer {153} installed sequentially. Regarding claim 8 (that depends from claim 6), Bono teaches (applied for Micro LED displayed mass transfer) that after the epitaxial material {150/151} and the target substrate {110} in the step S3 are bonded, the sapphire substrate is removed {“Once active LED stack 150 has been bonded to the upper surface of control circuit 110, support substrate 151..is removed…”(paragraph [0056])}.

Conclusion
The additionally cited reference, U.S. Published Patent Application No. 20150108514 A1 to Shi et al., shows a flip-chip LED fabrication method that appears to be relevant to the present disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Carpenter whose telephone number is (571)270-
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached at (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Robert K Carpenter/Primary Examiner, Art Unit 2826